CaS€Z 1218-Cr-OOlOQjTSB DOC #Z 72-1 Filed: 12/10/18 Page: l Of 8 PAGE|D #Z 486

EXHIBIT 1

Declaration of Special Agent Brian J. Christ

I, Brian J. Christ, hereby state as follows:

l. l make this declaration in support of an application for an order permitting agents
to coordinate With a storage facility to facilitate the return of household goods to certain
customers.

2.l I lam a Special Agent With the United States Department of Transportation
(“USDOT”), Office of lnspector General (“OIG”), in Columbus, Ohio. I have been employed as
a USDOT-OIG Special Agent for approximately four years. I have successfully completed
criminal investigator training at the Federal LaW Enforcement Training Center in Glynco,
Georgia. As a Special Age'nt, l conduct criminal investigations of individuals and entities for
possible violations of federal criminal laws, particularly those laws found in Titles 18 and 49 of
the U.S. Code that are relevant to the USDOT, Federal Motor Carrier Safety Administration
(“FMCSA”). EMCSA responsibilities include monitoring and enforcing compliance with
regulations governing safety and commerce related to interstate motor carriers, in particular Title
49, Code of Federal Regulations, Part 375, Whioh governs the transportation of household goods
by motor carriers.

3. The facts set forth in this declaration are based on my own investigation, which
includes my own personal observations and knowledge; target and Witness interviews; Written
witness complaints; documents provided by witnesses; documents and information obtained
through search warrants; information from FMCSA database systems; information l have
received from other agents and investigators; and my training and experience This declaration

is intended to show merely that'there is probable cause that customer goods are being stored in

EXH|B|T

__'.L__

tabees‘

 

 

CaSe: 1218-Cr-OOlOQ-TSB DOC #Z 72-1 Filed: 12/10/18 Page: 2 Of 8 PAGE|D #Z 487

the Subject Property and return of the property is not possible Without a Court order.

4. Beginning in 2016, the USDOT and the FBI initiated an investigation into
members of a criminal organization involved in the shipment of household goods, following
hundreds of complaints to the USDOT by customers-victims The criminal organization used
theft, fraud, extortion, and threats cf violence to further their moving and storage businesses (the
“Enterprise”) in violation of 18i U.S.C. § l962(d). On July 25, 2018, the investigation
culminated in the indictment of twelve individual defendants: Andrey Shul<lin, Serghei Verlan,
Phyllis Ricci Quincoces (a/l</a “Faith Ashford,” “Grace Rubestello,” “Phyllis Ricci,” “Phyllis
Ann”j, Evgenia Kul<uy (a/k/a “Jenny K,” “Evgenia Kukuv”), Vladimir Pestereanu (a/k/a
“Vova”), Ievgen Karial<a (a/l</a “Eugene”), Akhliddin Kalonov, Roman lakovlev, Sanjar
Fayzivey, Sergey Bocharov, Jessica Martin (a/k/a “Emma Ricci,” “Mary Austin”), and Seth
Nezat (a/k/a “Andrew Johnson,” “Andrew Butler,” “Jason,” “Kyle Wall<er”), who were charged
with RICO Conspiracy in violation of 18 U.S.C. § l962(d).

5. The defendants operated and worked through affiliated companies, such as JBR
`Underground, LLC, United National Moving and Storage, National Relocation Solutions,
Independent Van Lines, National Relocation Van Lines, US Relocation Systems, First National
Moving and Stbrage, Public Moving and Storage, Public Moving Services, Smart Relocation
Solutions, Presidential Moving Services, Unifiecl Van Lines, and Flagship Van Lines (hereinafter,
the ‘,‘affiliated companies”) to move interstate shipments of household goods. The affiliated
companies operated as a single~corporate entity, all managed and operated by the same owners,
leadership, and employees

6. The purpose and object of the conspiracy was for the defendants to enrich
themselves and the Enterprise by defrauding and extorting customers who hired the Enterprise to

2

 

 

CaSe: 1218-Ct-OOlOQ-TSB DOC #Z 72-1 Filed: 12/10/18 Page: 3 Of 8 PAGE|D #Z 488

move their household goods. The Enterprise operated within the Southern District of Ohio and
throughout the country. Generally, the scheme worked as follows: the Enterprise started a
company that represented itself falsely through emails to customers and representations on their
website as a mdving company with over a decade of experience and many satisfied customers.
The Enterprise then induced new customers to select its services by undercutting competition
with a low “binding” moving estimate without first conducting an onsite inspection of household
goods. Pursuant to federal regulations, the binding estimate cannot be changed once movers
begin loading. However, in contravention of the law, the Enterprise routinely increased the price
of the binding estimate on site, after household goods were loaded on the moving trucks.

7. Through customer interviews, agents learned that after loading the household
goods, the affiliated “moving company” would falsely claim that the goods weigh more and/or
take up more cubic footage than contemplated in the binding estimate The company then
extorted the customers into paying an inflated “revised” price to get their goods delivered The
extortion scheme was successful. By waiting until the goods were loaded to increase the price,
the customers were vulnerable and desperate. Some customers were told that if the inflated price
was not paid in full, the company would keep the household goods. The company has followed
through with its threats to keep the household goods of customers who refused to pay the

(intlated) revised price, and their goods have not been delivered, sometimes years after the move.
For example, agents executing a premises search Warrant on May 31, 2017 at the 5150 Duff Dr.,
West Chester, 4524~6, warehouse location found household goods from a move that took place on
May 24, 2016; the customers have never received their household goods, despite the Enterprise
receiving a down payment for delivery of the goods. To date, there are over 900 identified
victims of the Enterprise My review of customer documents indicates the Enterprise increased

o
_`)

 

 

CaSe: 1218-CF-OOlOQ-T-SB DOC #Z 72-1 Filed: 12/10/18 Page: 4 Of 8 PAGE|D #Z 489 `

the price above the binding estimate in well over 90% of the moves for which there is adequate
documentation l
8. While providing an initial, false, low bid to induce business with no intention of
adhering to the estimate was fraudulent, internal documents show the price increase was
fraudulent as well. A review of internal documents indicates that the newly calculated cubic feet `
number is false. Evidence recovered during the execution of a search warrant indicates that the

company often tracks the "'real” or “actual” cubic feet in contrast to the cubic feet charged to the

 

customers Fori example, it was the practice of certain defendants to email to one another
documentation indicating the “actual” or “real” cubic footage used in a move, alongside
documentation indicating a higher amount of cubic footage that the Enterprise used as the basis
for the amount charged to the customer.

9. ane enough customers complained and/or USDOT placed that company out of
service as set forth in the lndictment, the Enterprise stopped operating as that particular moving
company. The evidence shows that the Enterprise then “reincarnated” as a new company by
submitting falseidocuments to federal regulators and then, once again, misrepresenting the new
company’s years of service and qualifications to induce victims to use the Enterprise’s moving
services. The il;`interprise has reincarnated as at least twelve different Fl\/ICSA-regulated
companies since 2013~-the affiliated companies as set forth above--all operating as a single
entity. .

lO. According to customer interviews, the Enterprise at times simply refused to
deliver a customer’s household goods despite receiving payment as agreed to by the parties;
losing both the r payment for the move and their household goods, the customer had little
recourse because the Enterprise reincarnated under a new name every several months. The

4

 

 

 

CaSe: 1218-CF-OOlOQ-TSB DOC #Z 72-1 Filed: 12/10/18 Page: 5 Of 8 PAGE|D #Z 490

Enterprise has even threatened violence when doing so furthers the criminal conspiracy,
including a bomb threat against employees of a company that operates a Warehouse in Maryland
where the Enterprise stored certain customers’ household goods.

ll. Qne of the defining characteristics about the Enterprise has been concealment_
the Enterprise’s efforts to conceal its identity, the identity of its leadership, and the true nature of
its business. Documents filed with federal authorities repeatedly concealed the true owners of
the Enterprise and its ties to past moving businesses that were shut down. In fact, the Enterprise
even created counterfeit driver’s licenses for individuals it named as owners of “reincarnated”
new affiliated companies on federal regulatory filings Members of the Enterprise also
repeatedly concealed their true identities from customers Fcr example, during execution of a
search warrant at the Enterprise’s Florida location, agents recovered a list of aliases used by
employees The documents had columns that included the actual name of the employee and the
“Name” or “Sales Name”~---that is, the alias-~-that the employee used. For 4 example, the
documents indicated that “Phyllis,” known by agents to be Defendant Phyllis Quincoces, went
by the name “F:aith Ashford (GM),” and the “Sales Name” of “Grace Rubestello.” This Was
confirmed in an interview with Quincoces_, in which she admitted, in substance and in pait, that
she used the names Fai th Ashford and Grace Rubestello as aliases when working on behalf of the
Enterprise The document indicates that, at that time, roughly two dozen employees used an
alias or Sales blame By frequently reincarnating the Enterprise, the Enterprise concealed the
true nature of its: business from both federal regulators and customers

12. L§aw enforcement agents have identified the following storage unit where the
Enterprise currently stores victims’ household goods: Extra Space Storage, 4723 S. Emerson
Ave., lndianapolis, IN 46203, Unit 409 (the “Subject Property”).

5

 

 

CaSe: lil8-CF-OOlOQ-TSB DOC #Z 72-1 Filed: 12/10/18 Page: 601c 8 PAGE|D #Z 491

13. Based on the investigation, the Subject Property contains the belongings of two
customers of Flagship Van Lines, Merlinda Baker and Anil Kumar. As set forth above, Flagship
Van Lines is an affiliated company of the Movin g Enterprise t

14. Specifically, I have spoken with Melinda Baker and she stated, in substance and
in part, that she was a customer of Flagship Van Lines. On- June 26, 20l 8, Flagship Van Lines
took possession:of Baker’s household goods pursuant to their agreement Those goods were
never delivered l

lfi. According' to the records l reviewed, which were obtained from several search
warrants, an individual the investigation indicates worked for the Moving Enterprise sent an
email to Defendant Andrey Shuklin and other members of the Enterprise regarding Merlinda
Baker’s belongings The email indicated that Merlinda Baker’s belongings were at the Subject
Property. The email also indicated Baker was charged for using 877 cubic feet, but her goods
only used 650 cubic feet. Baker’s documents from the move were attachedto the email, and the
subject of the email was “K187l403,” which was Baker’s job number for the move given by the
Enterprise l

l6. According to ExtraSpace Storage records, the storage unit was rented by Alex
Lushchyk, phone number (786) 277~-3396. The investigation indicates Lushchyk worked for the
Moving Enterprise For example, my review of bank records for the Moving Enterprise indicates
that Lushchyk received payments from the Moving Enterprise from as early as March 12, 2014
until 2018. Further, on September 27, 2018, l exchanged text messages with Lushchyk and he
stated a different victini’s belongings were located at a storage facility in Louisville, KY. That
victim Was later cable to retrieve her belongings from that storage unit

17. The investigation indicates that Kumar was also'a customer of Flagship Van

6

 

 

CaSe: 1218-CI'§-OOlO9-TSB DOC #Z 72-1 Filed: 12/10/18 PaQe: 7 Of 8 PAGE|D #Z 492

Lines. On June 25, 2018, Flagship Van Lines took possession of Kumar’s household goods
pursuant to their'agreement. Those goods were never delivered

18. Documents seized from the Moving Enterprise indicate that Baker and Kumar are
indeed customers of Flagship Van Lines.

l9. Qn or around November 8, 2018, l exchanged text messages with Lushchyk and
he stated that Baker’s belongings and Kumar’s belongings were being stored in the Subject
Property. 7

20. Affter l had several conversations via text messages with Lushchyk regarding
retrieving Baker»"s and Kumar’s belongings, he quit responding and the belongings appear to still
be in the Subjet::t Property. Despite my repeated attempts to contact Lushchyk regarding the
property, he has ceased all communication with me.

21. Ihave had repeated discussions with the representatives of the Subject Property.
They have told ;me that they would not facilitate the return of the above~mentioned customer
goods without a court order or consent from Lushchyk.

22. Ifhave spoken with a number of customers of the Enterprise who have told me
that they are in urgent need of their household goods and personal property, to include the
victims who hav§e their belongings stored in the Subject Property,

23. Based on the above, l believe there is probable cause that`customer goods are
being stored in the Subjeet Property, and return of those goods will not be effectuated without a
Court order permitting their return. l

l‘dcclare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge and belief.
Executetl on this 9th day of December, 2018.

. 7

 

 

 

CaSe: 1218-Cl'-OOlO9-TSB DOC #Z 72-1 Filed: 12/10/18 Page: 8 Of 8 PAGE|D #Z 493

Brian J. Christ, S/pecial Agent
U.S. Department of Transportation
Office of Inspector General

 

 

